PEARSON, Chief Judge
(dissenting).
This is an appeal by a mother who strenuously resisted the adoption of her three children by her former husband and his new wife. It seems to me that this presents a most serious situation and that therefore the trial judge’s finding that the interest of the children would best be served by the adoption is not an adequate legal basis for removing the parental rights of the mother who is not found to have abandoned her children. On this theory I dissented in In re Adoption of Layton, Fla.App.1967, 196 So.2d 784. I would not hold that a mother can be stripped of her three children in later years after bearing and partially raising them simply because the trial judge holds that an adoption is in the best interest of the children. See Torres v. Van Eepoel, Fla.1957, 98 So.2d 735.